Gerard




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 25, 2014

                                    No. 04-14-00301-CV

                                CITY OF SAN ANTONIO,
                                       Appellant

                                             v.

                                     Gerard CORTES,
                                         Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-05707
                         Honorable Laura Salinas, Judge Presiding


                                      ORDER

         Appellant’s motion for extension of time to file a reply brief is GRANTED. The reply
brief is due on October 13, 2014.


                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court